Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

*FOR CLAIM REJECTIONS BELOW, REFER TO MACHINE-GENERATED ENGLISH TRANSLATION FOR ALL CITATIONS*

Claim 1-8, 11-17, and 20 are rejected under 35 U.S.C 103 as being unpatentable over DING (CN110311504A) in view of KIM (KR20050006848A).
Regarding claim 1, Ding teaches a motor (Fig. 1 and para [71] Drive Motor) comprising:
a motor housing(1); 
a shaft(5) disposed inside the motor housing and extending along a rotational axis;
	a rotor(6) coupled to an outer circumferential surface of the shaft(5);
	a stator(4) disposed in the motor housing(1), spaced apart from the rotor(6) in a radial direction of the shaft(5), and wound around with a coil(15);
	a nozzle(14, 1d) comprising a spray hole to spray the cooling fluid to at least one of the rotors(6) and the stator(4);
	Ding is silent with respect to “a charging plate disposed to be spaced apart from the spray hole of the nozzle, and to change a spray form of the cooling fluid when a voltage is applied”.  

Kim teaches a charging plate (40) disposed to be spaced apart (as seen in fig. 3, the plate 40 is away from the tip of the capillary 10 which is regarded as a nozzle) from the spray hole of the nozzle (the tip of the capillary 10), and to change a spray form (by changing the spraying angle, para [0050]) of the cooling fluid when a voltage is applied (para [0050]).
Kim is considered to be analogous to the claimed invention of Ding because they are in the same field of spray devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided Ding with a charging plate disposed to be spaced apart from the spray hole of the nozzle, and to change a spray form of the cooling fluid when a voltage is applied as taught by Kim to allow the shape and structure to be simplified, thus it is easy to fabricate a system, and it is easy to generate droplets (para [0026-0027]).

Regarding claim 2, Ding in view of Kim teaches the motor of claim 1. Kim further discloses that the charging plate(guard plate 40) is disposed to intersect with an extending direction of the nozzle(end of capillary 10)(Kim, Fig.2 shows the guard plate disposed to intersect with the nozzle).

Regarding claim 3, Ding in view of Kim teaches the motor of claim 1, Kim further discloses that the charging plate(40) comprises a charging plate through hole (through which capillary 10 extends) penetrating through one side of the charging plate, and the nozzle(10) is disposed to overlap with at least a portion of the charging plate through hole (Kim, Fig. 2 shows the nozzle(capillary 10) extend through the charging plate(40). 

Regarding claim 4, Ding in view of Kim teaches the motor of claim 3, and Kim further discloses a center of the spray hole of the nozzle(10) and a center of the charging plate(40) through hole are overlapped with each other (Kim,Fig.2 shows the center of the nozzle lines up with the center of the charge plate through hole).

Regarding claim 5, Ding in view of Kim teaches the motor of claim 1, but does not specifically show that the charging plate is disposed between the spray hole of the nozzle and the stator.
One having ordinary skill in the art before the effective filing date of the claimed invention would realize that incorporating the charging plate of Kim to the motor of Ding would necessarily be disposed between the spray hole of the nozzle and the stator, since the plates 40 are on/around the nozzle which are in the stator.
and Kim further discloses a charging plate(Kim 40) is disposed between the spray hole of the nozzle(Ding 14) and the stator(Ding 4)(When adding the charging plate of Kim to the motor of Ding as shown in Figure A below, it would be inherent that the charging plate would be disposed between the nozzle and stator, so that the sprayed liquid could take form based off the charging plate and then be sprayed onto the stator;).   
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Ding in view of Kim with the charging plate is disposed between the spray hole of the nozzle and the stator to save on the space and to remove the obstacles from the nozzle way, thus to increase the spraying efficiency.


Regarding claim 6, Ding in view of Kim teaches the motor of claim 5, and Kim further discloses that the charging plate(40) comprises: a first charging plate(40) to have a polarity opposite to that of the nozzle(10; para [63]); and a second charging plate(50) spaced apart from the first charging plate(40), disposed further from the nozzle(10) than the first charging plate(40), and to have a polarity opposite to that of the first charging plate(40; plate 50 is grounded; fig. 5).
	Regarding claim 7, Ding in view of Kim teaches the motor of claim 6, and Kim further comprising a voltage source(11 and 41) to apply a voltage between the nozzle(10) and the first charging plate(40) so that the cooling fluid is sprayed as droplets (Kim, para [0037] teaches the invention will create uniform droplets; para [0040 and 0050] Kim teaches applying a voltage to the nozzle(capillary 10) which is penetrating the charging plate(40) in order to control the spray of fluid(60)).

Regarding claim 8, Ding in view of Kim teach the motor of claim 6, and Kim further comprising a voltage source(11 and 41) to apply a voltage capable of being varied  between the first charging plate(40) and the second charging plate(50) to change a spray angle of the cooling fluid (Kim, para [0052] teaches a first and second voltage supply(11 and 41) for separating polarities).
The Examiner points out that It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In se Hutchison, 69 USPQ 138.

Regarding claim 11, Ding in view of Kim teaches the motor of claim 1, and Ding further discloses a plurality of nozzles(14 and 16). Kim further discloses the charging plate(40) comprising a charging plate through hole where at least a part of a charging plate through hole overlaps with the nozzle (Kim, Fig. 2). It would be obvious for the charging plate taught by Kim to comprise multiple through holes for the plural nozzles taught by Ding in order for the voltage running through the plate to affect the liquid coming out of the multiple nozzles.

Regarding claim 12, Ding in view of Kim teaches the motor of claim 1, and Kim further discloses an insulation plate(30) disposed at a surface of the charging plate (Kim, para [0054], charge plate is provided with a means for insulation, insulating holder(30)). 
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the insulation plate at the surface of the charging plate of Kim in order to block the loss of polarity voltage and block any interference polarity (para[0054]).

Regarding claim 13, Ding in view of Kim teaches the motor of claim 1, and Ding further discloses that the nozzle(14; 16) includes a plurality of nozzles disposed along a longitudinal direction of the shaft(5), and the plurality of nozzles spray the cooling fluid toward the stator (Ding, para [0095-0096] and Fig.1, there is end cover nozzle(14) and the oil inlet has oil injection holes(1d) disposed along the longitudinal direction of the shaft(5), and each hole has a nozzle(16) for spraying the oil toward the stator (4)).

Regarding claim 14, Ding in view of Kim teaches the motor of claim 13, and Ding further discloses that the stator(4) includes the coil(15) exposed at both ends of the stator(4), and the plurality of the nozzles(16) spray the cooling fluid toward the stator(4) and the exposed coil(15) (Ding, para [0095-0096] and Fig.1, winding wire package 15 which in Fig 1 is shown to be exposed in the stator(4), and plurality of nozzles (16) to spray oil onto it).  

Regarding claim 15, Ding in view of Kim teaches the motor of claim 1, and Ding further discloses that the nozzle(16) includes a plurality of nozzles disposed along a circumferential direction of the shaft(5), and the plurality of nozzles spray the cooling fluid toward the stator(4)(Ding, para [0079], stator has stator radial holes which nozzles(16) can be attached to have the stator receive the cooling fluid in a circumferential direction; also shown in fig. 5).

Regarding claim 16, Ding in view of Kim teaches the motor of claim 1, and Ding further discloses that  the motor housing(1) includes two open sides, the motor further comprising: a front cover(2) covering one open side of the motor housing; and a rear cover(3) covering the other open side of the motor housing(1); wherein the nozzle(14) is disposed in at least one of the front cover and the rear cover, to spray the cooling fluid in a longitudinal direction of the shaft(5) (Ding, Fig.1 shows Font end cover 2, rear end cover 3, and the end cover has an end cover nozzle 14).

Regarding claim 17, Ding in view of Kim teaches the motor of claim 1 including a charging plate(40) that when viewed from an extending direction of the nozzle, forms a through hole so that at least a part of the through hole overlaps with the spray hole of the nozzle (Kim, Fig.  2).  
The combination does not teach a plurality of charging plates (plurality of nozzles) .  However, and since Ding discloses multiple nozzles, it would have been obvious to provide charging plate for each of the Ding’s nozzles as disclosed by Kim, which would yield multiple plates for the multiple nozzles.

Claim 19, and 20 are rejected under 35 U.S.C 103 as being unpatentable over DING in view of KIM and further in view of HEITMANN(US7977845B1).
Regarding claim 19, Ding in view of Kim teaches the motor of claim 1, 
Ding in view of Kim is silent on the limitations an oil sump to collect the cooling fluid discharged from the nozzle; an oil pump to circulate the cooling fluid; and an oil heat exchanger to heat exchange the cooling fluid with an outside environment.  
However, Heitmann teaches an oil sump(82) to collect the cooling fluid;
an oil pump(86) to circulate the cooling fluid;
and an oil heat exchanger(88) to heat exchange the cooling fluid with an outside environment.
Heitmann is considered to be analogous to the claimed invention of Ding in view of Kim because they are in the same field of motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ding in view of Kim as suggested by Heitmann. Doing so would allow the cooling fluid to be efficiently be collected, distributed, and cooled so that the motor system can be efficiently be cooled.

Regarding claim 20, Ding in view of Kim and Heitmann teaches the motor of claim 19, and Ding further introduced an embodiment where an automobile include the motor of Ding in view of Kim. (Ding, para [0099]; and the title).
Allowable Subject Matter
Claims 9, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9/6/5/1, the prior art of record does not teach the limitations, “wherein the first and second charging plate comprise a respective first and second charging plate through hole penetrating through one side of the respective first and second charging plate, and a distance between the first charging plate and the second charging plate is smaller than a diameter of the respective first and second charging plate through hole”, in combination of the limitations of the base claim and the intervening claims.
Regarding claim 10/6/5/1, the prior art of record does not teach the limitations, “wherein the first and second charging plate comprise a respective first and second charging plate through hole penetrating through one side of the respective first and second charging plate, and at least a part of the second charging plate through hole overlaps the first charging plate through hole” in combination of the limitations of the base claim and the intervening claims.
Regarding claim 18/17/1, the prior art of record does not teach the limitations, “further comprising a voltage source to apply a fixed voltage to the plurality of charging plates, wherein the plurality of charging plates are movably disposed to change a size of the through hole so as to change the spray form of the cooling fluid”, in combination of the limitations of the base claim and the intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Mohammed Qureshi/ 
Examiner, Art Unit 2832

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834